United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                        May 5, 2005
                           FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 04-60424
                              Summary Calendar



CHRISTINA KIP MEN; MARY LALRUATKIM,

                                           Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.

                          ______________________

               Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 314 717
                          BIA No. A78 314 719
                        ______________________

Before REAVLEY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

      Christina Kip Men has filed a petition for review of the Board

of Immigration Appeals’ order, denying her and her minor daughter,

Mary Lalruatkim, asylum, withholding of removal, and relief under

the Convention Against Torture (CAT).          We affirm.

      Kip Men is a national of Burma who has been residing illegally

in India on a regular basis for the past fifteen years.             She claims

that she cannot return to Burma because she is a member of the Chin


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
ethnic minority and a Roman Catholic, groups that are persecuted by

the ruling military junta.         Further, she claims that her role as a

leader in various Chin expatriate organizations in India and her

status as a human rights advocate will place her in danger if she

returns to Burma. Finally, she alleges that she is wanted by the

Burmese government for her involvement in these activities.

      On appeal, Kip Men, argues that the IJ’s determination that

she is not eligible for asylum is not supported by substantial

evidence.1       In addition, she argues that the Immigration Judge

applied an incorrect and overly stringent standard in determining

that she was ineligible for asylum.

      Because the BIA adopted the IJ’s decision, we may review the

IJ’s decision.2      The IJ determined that Kip Men’s testimony was not

credible because it was inconsistent in several respects with facts

alleged in her application for asylum, and was not supported by

corroborating       evidence.       Kip       Men    has   not   challenged   this

credibility determination on appeal.                Thus, we will not review it.3

      Absent Kip Men’s testimony, the only facts supporting her


      1
        Kip Men does not challenge the IJ’s rulings with respect to her
Withholding of Removal and CAT claims.

      2
          See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
      3
        See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986). Even
if Kip Men had raised this issue on appeal, our review of an IJ’s credibility
determination is highly deferential. See Zhao v. Gonzales, --- F.3d ----, 2005
WL 590829, at *7 (5th Cir. March 15, 2005) (“We will not substitute our judgment
for that of the BIA or IJ with respect to the credibility of witnesses or
ultimate factual findings based on credibility determinations.” (citation and
internal quotation marks omitted)).     The record here contains no basis for
overturning the IJ’s credibility determinations as to Kip Men.

                                          2
application for asylum are her status as a Chin and a Roman

Catholic, and reports that the ruling military junta in Burma is

actively mistreating members of both these groups.                     In order to

establish a “well-founded fear of future persecution, an alien must

demonstrate a subjective fear of persecution, and that fear must be

objectively reasonable.”4              An applicant may establish that her

fears is objectively reasonable by proving either that she would be

singled out for persecution, or that she is a member of, inter

alia, a racial or religious group against which a pattern or

practice of persecution exists.5              An alien seeking asylum based on

a pattern of persecution must establish that she cannot avoid

persecution by relocating to another part of the country.6

     Kip Men produced no credible evidence indicating that she

would    be    singled    out    for   persecution     if   returned    to    Burma.

Although State Department country reports admitted at Kip Men’s

hearing       indicate    that   Christians      and   Chins    are    subject    to

mistreatment      in     Burma   along    with   a   number    of   other    ethnic,

religious, and political minorities, these reports indicate that

the level of mistreatment varies from place to place, and that

minorities are frequently left alone if they are not somehow

connected with anti-government activity.               Further, Kip Men has not

      4
        Zhao, 2005 WL 590829, at *8 (citation and internal quotation marks
omitted).
     5
         See 8 C.F.R. § 203.13(b)(2)(iii).
     6
         Eduard v. Ashcroft, 379 F.3d 182, 193-94 (5th Cir. 2004).

                                          3
produced         evidence       demonstrating        that    she     could    not    escape

persecution by relocating away from areas of high ethnic and

religious conflict.             Consequently we find that the IJ’s conclusion

that       Kip   Men     does    not    qualify      for    asylum    is     supported      by

substantial evidence.

       In addition, based on our reading of the IJ’s opinion as a

whole,      we    find    that    the    IJ    did   not    apply    an    incorrect       and

erroneously         stringent          standard      when       reviewing      Kip    Men’s

application.             In   order     to    establish     a   well-founded        fear    of

persecution, an applicant for asylum must show that a reasonable

person in the same circumstances would fear persecution based on

the grounds enumerated in 8 U.S.C. § 1101(a)(42) if deported.7

After reviewing the totality of the evidence, including Kip Men’s

testimony which was discounted as not credible, the IJ determined

that she was not in danger of persecution on any of the grounds

alleged in her application for asylum.

       AFFIRMED.




       7
        See Mikhael, 115 F.3d at 304 (finding that in order to establish well-
founded fear of persecution, applicant for asylum must show that a reasonable
person in the same circumstances would fear persecution based on the grounds
enumerated in 8 U.S.C. § 1101(a)(42) if deported).

                                                4